DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/07/2020. Presently, claims 2-13 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) divide the wager into a first wager and a second wager, wherein a sum of the first wager and second wager does not exceed the wager indicated by the ticket (this is a fundamental economic practice in that it deals with rules related to a wager and how to make a wager); generate, data indicative of an allocation of the first wager to a book of wagers for the event, wherein the book of wagers does not include a pari-mutuel pool of wagers (again this is a fundamental economic practice dealing with rules of how to place a wager); generate data indicating of an allocation of the second wager to a pari-mutuel pool of wagers for the Alice decision determined that merely putting an abstract idea onto a generic computer would not bring the claims into patent eligibility.
All dependent claims have been analyzed but hey all appear to be applying more abstract ideas to the independent claims, each of which are considered to be a fundamental economic practice related to handling of money and rules for a wagering game. Adding additional abstract ideas will not bring another abstract idea into patent eligibility. Thus the dependent claims do not cure the deficiencies of the independent claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 2-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2004/0235542 A1 to Stronach or in the alternative rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stronach
Regarding claim 2, Stronach discloses, a kiosk comprising (para 99): a memory (para 99); an insert device (para 250); a network interface (para 148-149, 163-164); at least one processor to: receive, via the insert device, a ticket with data indicative of a request from a player for a wager on an event (para 250-252, If the player decides to increase his credit balance on the wagering terminal he or she may do so via a pre-purchased voucher inserted into the voucher reader or inserting fixed odds wager,” emphasis added); generate, in the memory, data indicative of an allocation of the second wager to a pari-mutuel pool of wagers for the event that is separate from the book of wagers for the event (para 3, 209, 235-236, 275, 287); receive, via the network interface, data indicative of an outcome of the event (para 209, 235, 244) resolve the first wager with the book of wagers based on the outcome of the event (para 209, 238-240); and resolve the second wager with the pari-mutuel pool of wagers based on the outcome of the event (para 209, 238-240).
If it is found that the splitting of the wager as discussed in 275 does not include explicitly disclose that it could be split between pari-mutuel pools and fixed wagers, then it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the fixed wagers as mentioned in 209 with the splitting of wagers as discussed in 275 in order to give players more flexibility in how they bet thus making the game more enticing to users that have various levels of risk/reward.
Regarding claim 3, Stronach discloses display, on a display device, data indicative of a rebate from portions of wagers placed with the book of wagers that are not placed with the pari-mutuel pool of wagers (para 247-248). 
claim 4, Stronach discloses a size of the rebate is based on a characteristic of the first wager established to incentivize a particular type of wager (para 247-248). 
Regarding claim 5, Stronach discloses an indication of odds for the second wager; and setting odds for the first wager to match the odds for the second wager (para 269, 280-281).
Regarding claim 6, Stronach discloses, the pool includes a totalizator that provides pari-mutuel wagering functionality (para 266). 
Regarding claim 7, Stronach discloses unpack the first wager into subwagers; and wherein the proportion of the first wager includes at least a part of one subwager of the subwagers (para 287, The system may carry over fractional dollar amounts to their respective pools. If there is insufficient money available for a wager on a first player wager, the wager or a portion of the wager may be carried over for a subsequent wager in the same or different pool. This can be done by carrying over fractional dollar amounts or dollars to the next respective or same bet types in the simulcast menu). 
Regarding claim 8, Stronach discloses a win-place-or-show wager and the proportion of the first wager includes a show part of the win-place-or-show wager (para 166). 
Regarding claim 9, Stronach discloses placing in the pool includes forming the second wager (para 3, 235, 245). 
Regarding claim 10, Stronach discloses a size of the proportion of the first wager is determined based on a risk of the first wager such that a larger proportion is identified for riskier wagers (para 245-246, 256). 
Regarding claim 11, Stronach discloses the gaming operator associated with the book of wagers includes a database of wagers on a race and on sports (e.g., see Abstract, para 0249). 
Regarding claim 12, Stronach discloses resolve the first wager the at least one processor is configured to execute at least one of: making a payment, crediting an account, displaying 
	Regarding claim 13, Stronach discloses resolve the second wager the at least one processor is configured to execute at least one of: receiving a payment, accepting money via a cash receiver, receiving information identifying an outcome of the second wager, and setting a status of the second wager in a data structure (para 250, 287).
Response to Arguments
With regard to the rejection based upon 35 USC 102, Applicant argues, “Stronach only discloses pools of pari-mutuel wagers,” (Arguments, page 5). However, as shown above Stronach discloses fixed wagers that are separate from pari-mutuel wagers and thus, Applicant’s argument is not found to be convincing.
With regard to the rejection based upon 35 USC 101, Applicant argues that kiosks are “specialized devices configured for a particular purpose,” (Arguments page 7). This is not agreed upon, as a kiosk could merely be a computer that is set up at a particular location. Indeed, the basic definition of kiosk on online dictionaries do not support Applicant’s assertion in any form. Even assuming Applicant were to be correct, this would be adding the abstract idea to a particular field of use which does not bring the claim into patent eligibility (See MPEP 2106.05(d), “The courts have also identified limitations that did not integrate a judicial exception into a practical application: …Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)”). Applicant then argues that the Office has not met its burden with regard to step 2B of the Alice test and therefore the burden has not shifted (Arguments, page 8). There is nothing additional to the claims beyond the abstract idea beyond basic computing parts. Applicant has provided no argument to the contrary. Thus, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715